 In the Matter of JOHN DAVID BROOK, AN INDIVIDUAL, DOING BUSINESS ASJ D BROCK, J D. BROCK OPTICAL LABORATORY, SPECIALTY OPTICALCOMPANY, SUPERIOR OPTICAL COMPANY, AND KANSAS CITY WHOLESALEOPTICAL COMPANYandINTERNATIONAL JEWELRY WORKERS, LOCALNo 9, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No C-9,155 -Decided July 15, 1942Jurisdiction:optical goods manufacturing industryUnfair Labor PracticesInterference,Restraint,and Coen cionanti-union statements, declaration ofunion preference, threatened cessation of operationCompany-Dominated Unionparticipation in formation of the union through non-supervisoiy employees, solicitation of membership in the plant during workinghouis, furmshmg facilities formimeographing application-for-membershipforms, inactivity of organization following its establishmentDiscriminationdischarge of employees because of membership and activities inbehalf of an outside unionRemedial Orders:discharged employees ordered reinstated and awaided backpay, dormant company-dominated -union ordered disestablished, dischargedemployee inducted into military service granted back pay, and reinstatementupon application within 40 days after being discharged from aimed forcesMr Paul NachtmanandMr Eugene R Melson,for the Board.Mr Ruby D Garrett,ofGarrett and, Ruark,of Kansas City, Mo.,for the respondentMr George J Had jcno f f,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalJewelry Workers, Local No 9, affiliated with the American Federationof Labor, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the SeventeenthRegion (Kansas City, Missouii), issued its complaint, dated March 3,1942, against John David Brock, Kansas City, Missouri, herein calledthe respondent, an individual doing business as J D Brock, J. D' BrockOptical Laboratory, Specialty Optical Company, Superior OpticalCompany, and Kansas City Wholesale Optical Company, alleging that42NLR B,,No08457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent had engaged in and was engaging in unfair labor laborpractices affecting commerce, within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat 449, herein called the ActCopies of the complaint andnotice of heaiing were duly served upon the, iespondent, the,Union,and Specialty Optical Employees Union, heieinafter called theS 0 E U, a labor organization alleged to have been formed anddominated by the respondentIn respect to the unfair labor practices, the coiYiplamt alleged insubstance : (1) that since on or about January 7, 1937, the iespondenthas uttered statements prejudicial to the Union, has caused employeesto be watched foi the purpose of obtaining information with regardto union activities, has threatened to close his plant if employees affi-liated with the Union, and has threatened to destroy the Union andto,discharge employees affiliating with it, (2) that the iespondent, onnated and interfered with its administration and contributed financialand other support to it; and (3) that the iespondent, on of aboutMay 20, 1940, terminated the employment of Oscar Calhoon and Theo-dore Lashley, and on of about May 24, 1940, terminated the employ-ment of Wylmer Jones, Rex Saunders, Edward Clark, and ClarenceMiddleton, and has since refused to ieinstate any of them, becauseof their union membership and activity, and (4) by these acts therespondent had interfered with, restrained, and coeiced his employeesin the exercise of the rights guaranteed in Section 7 of the Act.The respondent filed an answer dated March 12, 1942, admittingsome of the allegations of the complaint, but denying that he hadengaged in any unfair labor practices.Pursuant to notice, a hearing was held on March 16, 17, 18, 19, and20, 1942, at Kansas City, Missouri, befoie Hoiace A Ruckel, theTrial Examiner duly designated by the Chief Trial ExaminerTheBoard and the respondent weie represented by counsel, and partici-pated in the hearingFull opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence beai ing upon theissues was afforded all partiesAt the conclusion of the hearing theTrial Examiner granted, without objection, a motion by counsel forthe Board to conform the complaint to the pioof in foimal matters,and a motion by-counsel foi the respondent to conform its answerto the proof.During the course of the hearing,-the Tiial Examinermade rulings on other motions and on objections to the admission ofevidenceThe Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committedThe rulingsare hereby affirmedOn April 6, 1942, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon the partiesHe found J D BROCK459that the respondent had engaged in and was engaging in unfair laborpractices, within the meaning of Section 8 (1), (2), and (3) and Sec-tion 2 (6) and (7) of the Act and recommended that the respondentcease and desist therefrom, disestablish the S 0 E U , and takeother,affirmative action deemed- necessary to effectuate the policies ofthe Act.The respondent filed no exceptions to the IntermediateReport.No briefs were filed and no oral argument before the Boardwas requested_Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, John David Brock, is an individual who has hisprincipal office and place of business in Kansas City, Missouri, wherehe is engaged in the manufacture, distribution, and sale of opticalgoods under the trade names of J D Brock, J D. Brock OpticalLaboratory, Specialty Optical Company, Superior Optical Company,and Kansas City Wholesale Optical Company 1Approximately 75percent of the raw materials used by the respondent are received atthe respondent's plant in Kansas City, Missouri, from points outsidethe State of MissouriIn excess of 60 percent of the respondent'sfinished products are sold and distributed to purchasers outside theState of MissouriThe total gross sales of the respondent are inexcess of $100,000 annuallyThe respondent admits that he is engagedin commerce within the meaning of the Act.IITHE ORGANIZATIONS INvOL\ EDInternational JewelryWorkers, Local No 9, affiliated with theAmerican Federation of Labor, rC a labor organization admitting tomembership employees of various companies in Kansas City, Missouri,engaged in the jewelry and optical business, including employees ofthe respondentThe Specialty Optical Employees Union is an unaffiliated labororganization, admitting to membership employees of the respondentIIITHEUNFAIR LABOR PRACTICESA Interference, restraint, and coercionIn April 1937, subsequent to a short strike among the respondent'sunorganized employees, Wylmer Jones and Willard Bailey, employeesin the surface department, joined the C I. 0The next morning1The respondent uses these various trade names interchangeably 460DECISIONS OF NATIONAL LABpR RELATIONS BOARDBailey was dischargedA few days later Jones had a discussionwith Thomas Moody, at that tune foreman of the surf f ace department,concerning membership in the C I 0Accoi ding to Jones' uncon-tradicted testimony, Jones told Moody that, "he was going to quiton account of him firing Red Bailey" and Moody replied that he wouldraiseJones' salary by $30 a month if he dropped his union activityAfter this conversation Jones withdrew from the C I 0 and receivedthe promised increase in salary 2The record does not indicate any further activity among the em-ployees for an "outside" union 3 until January of February 1940. whenHairy Helgesen, organizer for the Union, and others, distributed unionliterature among the employees of several optical manufacturing plantsinKansas City, including those of the respondent-About the sametime Moody, then foreman of the respondent's lens department, calleda meeting of employees in his department and, according to the un-contradicted testimony of Oscar Calhoon, which we credit, as didthe Trial Examiner, told the employees that they were "crazy" ifthey joined a- union and that Brock would not "stand for it" InJanuary 1941 William Schmidt, foremsin of the surface department,askedWylmer Jones, according to Jones' testimony, to do hun a"favor" and not loin an "outside" union, stating that Brock wouldnot "stand for any union in the plant " Schmidt denied discussing"outside" unions with JonesThe Trial Examiner, wino observed thewitnesses, did not credit Schmidt's denialWe find that Schmidtmade the statements attributed to him by JonesIn-March 1941 Bit-tick, at that time the respondent's office- manager and foreman of thestockroom, warned Clarence Middleton, an employee in the stockroom,according to Middleton's testimony, that Brock would not allow any"outside" union to come into the plant, and would "lock the door beforehe would see a union come in " Although Bittick denied making thisremark to Middleton, the Trial Examiner found the denial not cred-ibleWe find that Bittick made substantially the statement attributedto him by MiddletonIntensive organization of the respondent's employees began duringthe early part of May 1941, and about 17 employees joined the UnionWylmer Jones testified that during May he told Foreman Schmidtthat many of the respondent's employees were dissatisfied and weregoing to join the Union, and Schmidt replied that if "trouble" suchas that arose, Brock would "take care of the trouble"AlthoughSchmidt denied that he mentioned the Union to Jones on this occasion,we find, as did the Trial Examiner, that Schmidt made the remarksattributed to him by Jones2Moody Ras not called as a witnesswe find Jones' testimony credible'As appears in Section III, B,infra, acompany-dominated orgam7atlon was formedin 1937 and continued in existence until 1940 --J.D.BROCK_,461Theodore Lashley, Rex Saunders, Edward Clark, Oscar Calhoon,Clarence Middleton, and Wylmer Jones, all of whom are named inthe complaint as having been discriminatorily discharged, joined theUnion between May 17 and 19.On or about May 19, according to theuncontradicted testimony of Clark,,which we credit, as did the TrialExaminer, =a conversation took place between Clark, Saunders, Fore-man Moody, and Vernis Fieenian, assistant foreman of the lens de-partment, during which Freeman asked Clark whether he had joinedthe, UnionClark replied that he hadFreeman then told Clark thathe had "better get out of the union" because Brock would not "standfor" it and Moody stated; "Yes, you'd better forget the union or youwill find yourself without a job."Shortly after Saunders Joined theUnion, Moody told Saunders, according to the latter's credible anduncontradicted testimony, that the employees were "crazy" to join an"outside" union and that Brock "wouldn't stand for it "The facts found above demonstrate that the respondent was engagedin a course of conduct designed to discourage self-organization.Thus,throughr the statements and activities of supervisory employees, therespondenf made clear to his employees that he was opposed to andwould never recognize an outside unionWe find, as slid the TiialExaminer, that by the foregoing statements and activities of ForemanMoody, Foreman Schmidt, Foreman and Office Manager Bittick, andAssistant Foreman Freeman, the respondent has interfered with, re-stiained, and coerced his employees in the exercise of the lights guar-anteed in Section 7 of the ActB Domination of and interference with the formation and admznzs-trataon of the8 0E. U.A short time after the termination of the strike in March 1937, RoyBettis, a lens grinder, took steps to form an "inside union."Bettistestified that his purpose in doing so was to promote "cooperation"between the respondent and his employees who, according to Bettis,loafed on the job to such an extent that-Brock could not "do anything"with them 4 One day in May, Bettis installed himself at a desk inthe surface depaitment, called the employees to him individually andobtained the signatures of many of them to a paper which stated thatitwas their desire to form an "inside" union.A M. Bittick, stock-room foreman and advertising manager, who signed the paper, wasasked by Bettis to assist in forming the organization.Bittick agreedand thereafter became active in the S 0 E U 5 Subsequently aSubsequently Betti, told Wylines Jones, accoiding to the lattei's uncontiadicted testi-mony, that the S 0 E U was "nothing but just an osganszation to keep outside unionsout of the plant "Some time prior to February 2, 1938, BiLtick was elected secretary of the S 0 E U.In 1938 or 1939 these v ere added to his duties as stockroom foreman and advertisingmanager the duties of office manages 462DECISIONS'OF NATIONALLABOR RELATIONS BOARDnotice of an organizational meeting was posted on the plant bulletinboardAt this first meeting or a later meeting temporary officers wereelectedPermanent officers were elected and a constitution adopted ata meeting on June 12, 1937Bettis became president of the new organ-izationW E. Schmidt was chosen as a representative of the sur-face department,6 and Joseph Hiller a representative of the mailingdepartment 7,The first applications for membership in the S 0 E U were signedon June 22, 1937According to the uncontradicted testimony of Bit-tick the application forms were mimeogi aphed on the respondent'smimeograph machineThereafter, membership in the S 0 E U wasopenly solicited in the respondent's plant during working hoursOn June 9, prior to the adoption of the constitution or the signingof any membership cards, Bettis wrote the respondent asking himto recognize the S O' E U as exclusive representative of his employeesfor the purpose of collective bargainingOn June 17, Brock, the ie-spondent, replied to the letter, "accepting" the S 0 E U as the exclu-sive bargaining agent of the respondent's employees and stating thathe would be glad to meet with representatives of the S 0 E U. "todiscuss any problems that may come up " 8 It does not appear fromthe.recoid that any "problems" were ever discussed between the re-spondent and representatives of the S 0 E U nor was any agi cementas towages, hours, or other working conditions ever sought or ob-tained by the S 0 E UBrock on several occasions told Ray Godsey, "overseer" of the plant,9accoiding to Godsey's admission, that Brock did not want his em-ployees to join a union affiliated with the A F of L or the C. I 0 buthad no objection to the S 0 E U Godsey joined the S 0 E U.-shortly after its formationIn 1939, according to the uncontradictedand credible testimony of Wylmer Jones, Godsey asked Jones to jointhe S 0 E U. during woiking hours, telling him that its purpose6 Schmidt became foreman of the surface department in March or April 1938Althoughhe testified that he took no actin e part in the organization after becoming a foreman,he admitted that he continued to attend its meetingsaWhile it does not appear that either Bettis or Hiller occupied supervisory positionsat the time the S 0 E U was formed, in -1939 the respondent created an"EmployeesCommittee"or `Board of Directors"composed primarily of department foremen whichthereafter exercised general control over the plant in Brock's absenceBettis and Hillerweie appointed members of the "Board of Directors"In addition,it appears that Bettisexercised considerable influence over the respondent'semployees at all timesUnderall the circumstances:the emplo3ees had lust cause to believe that Bettis and Hillerwere acting in behalf of the managementCfInternational Association of Machinists vNational Labor Relations Board,311 U S 72BBettis testified that after the election of officers on June 12,he and other members ofthe S 0 E U called upon Brock and discussed recognition of that organizationBettiscould not recall whether the visit was before or after Brock's letter of June 17, but statedthat it`could have been before"On this occasion Bettis showed Brock the paper whichhad been signed inMay byemployees inteiested in formingthe S 0 _E U9Godsey testified that his duties were to open the mail, to report to Brock daily theamount of business done and what orders,if any, were delayed in filing, and"to see thaten erything was getting along all right" J D BROCK463was to keep an "outside" union out of the plant In the spring of1939, Godsey also told Ruth Jacobs, the respondent's personal secre-tary and credit manager, according to the latter's undisputed andcredible testimony, that one of the reasons Brock hired Godsey wasto keep unions out of the plant, and that his duties were "to go andtalk to the S 0 E U men and watch to see that no other union ac-tivities were bi ought in "Despite the encouiagement given the S 0 E U by the respondent,interest in that organization wanedBy January 1940, dues-payingmembers had declined to fiveOn July 31, 1940, Bettis, who had con-tinued as president of the organization since its inception, called,aspecial meeting at which he and Hiller resigned as officers and newofficerswere electedFrank Kovac, assistant foreman of the benchdepartment, was chosen presidentThis was the last meeting of theorganization except for a meeting on February 8, 1941, at which thebalance in the treasury was divided among the remaining membersThe S 0 E U thereafter ceased to function, although it has neverbeen formally dissolved-Conclusions as to the S 0 E UThe facts found above demonstrate that the respondent was engagedin a coercive course of conduct, designed to assist one labor organiza-tion and to prevent affiliation of his employees with other labor organ-izations to which lie was hostileThus, the S 0 E U was formedprincipally by Bettis with the aid of Bittick, one of the respondent'ssupervisory employeesilembeishrp in the S 0 E U was openlysolicited in the respondent's plant during working hours and _on atleast one occasion by a supervisory employeeThereafter the iespond-ent, through Bettis, Bittick, Schmidt, and Hiller, all of them officersin the S 0 E U as well as supervisory employees or exercising super-visory functions as members of the "Board of Directors," coil ti huedhis interference in and domination of the S 0 E U It was madeplain to the employees by the respondent that the purpose of theS 0 E U was to keep "outside" unions out of the plant That suchwas the case is further shown by the fact that the S 0 E U did notat any time seek an agreement with the respondent with respect towages, hours, of other conditions of employment, but remained con-tent with the respondent's bare recognition of it as a bargaining agentand his promise to discuss with the S 0 E U any "problems" whichmight ariseWe` find, as did 'the Trial Examiner, that by the activities aboveset forth, the respondent formed, dominated, and interfered with theS 0 E U and contributed support to it, and thereby interfered with, 464DECISIONSOF NATIONALLABOR RELATIONS BOARDrestrained, and coerced his employees in the exercise of the r ights guar-anteed in Section 7 of the ActC Dascriminatory_ discha^ gesOn May 20, 1940, the activity of some of the respondent's employeesin the Union came to Foreman Bittick's attentionAccording to thecredible and, unless otheiwise noted, uncontradicted testimony ofJacobs, Brock's personal secietary and a member of the "Board ofDirectors," the following events occurred on May 20 and 21 Duringthe morning of May 20, Bittick told Jacobs to telephone Brock andtell him that "the boys al. e car r ying Union cards " 10 Jacobs I cachedBrock at Alton, Missouri, and advised him as instructed by Bittick,and Brock replied that "You will have an answer very shortly " At12 45 p in , the same day, Brock wired his officeATTENTION SECY EMPLOYEES COMMITTEE ON ACCOUNT OFSLACKBUSINESSYOU WILL CALL MEETING OF COMMITTEE TODAYCOMMITTEEIS AUTHORIZED TO LAY OFF AS MANY AT ONCE ASTHEY DEEMADVISABLE OR TO TAKE ANY OTHER STEP THEY MAYSEE FITUpon receipt of the telegram the Employees Committee wwas Imme-diately convened 11Discussion at the meeting was confined eutnelyto the action of the respondent's employees in hav ing joined the Union.Foreman Schmidt mfoirned the gi oup that Laslile.N was distl ibutnlgunion membership cards and declared "That is the fast one we willhave to get I icl of 11 12 Jacobs left to finer Bettis who, however, did notattend the meetingUpon Jacobs' return, one of those present stated"We know who wi e will have to get rid of without Bettis " There-31Bittick (lid not deny that he had green these instructions and impliedly admitted itby testifying that "Bill Schmidt, and William Stockley for quite some time, [sic] thateniplo)ees from other depaitments weie coming into their department and bothermg'themen andgetting togethei in little gioups and talking,a whispering campaign and keepingthem fiom then work and on this psiticular time they had-it was rumored, I didn'tsee it, but it was rumored they were passing out application blanks for something, I justassumed it was AFL cardsHowever, I don't ].now, that has been biought out in thetestnnoni is the wa3 I know that,but I didn't see it and know nothing of it, so Ireported it to Mrs Jacobs, as she was secretai3 of this Board of Directois appointedb3Dr Brock, and asked her if she didn't thin], it advisable to call Di Brockthatthe} weietalking in gioups in the back room and some tiouble brewing back these, and Ithought it should be called to Di Biock's attention "11This committee,also referred to as the "Board of Directors,"was composed of Jacobs,41ood3, Schmidt, Bittick, Virgil Elliott, and Stockley, all heads of various departments,and ILller,Bettis, and another employee,RheaThe committee was foamed during thelatter pait of 1919 b3 Biock to have general charge of the plant in his absence It metat regular intervals at a local hotelJacobs testified that the principal function of thiscommittee was to "fire people," and Brttick could not specifically recall that it had ever(lone an3thmg else than dischaige the employees named in the complaint,and one othercmploveeIt is apparent from Jacobs' further testimony, however, that the committeealsodiscussed complaints of customers and other problems of merchandising androan, gmeut12Although Schmidt denied making this statement,in confoimity with the findings ofthe Tiial Exammei we do not credit the denial JD BROCK465upon the committee discussed Lashley, Calhoon, Novasel and "otherswho were carrying cards'Neither the condition of the respondent'sbusiness nor the efficiency of these employees was discussed at anytime during this meetingUpon the conclusion of the meeting,Jacobs made out checks for Calhoon, Lashley, and Novasel, and thesewere given to the three men by Virgil Elliott, the respondent's,"gen-eral manager." 13 Calhoon, Lashley, and Novasel demanded the reasonfor their discharge and ielused to accept their checksElliott there-upon got in touch with the respondent's attorney who advised himto tell the men they were being laid off because of a decline in busi-nessElliott communicated this advice to Jacobs, who typed identicalcopies of the following notice 14You are being laid off, temporarily, because of the decrease inbusiness and for no other reason_On the following morning Calhoon, Lashley, and Novasel called atthe plant and were given their pay checks, along with copies of thisnotice.On May 21 01 22 Middleton, referring to the discha, ges of Calhoon,Lashley, and Novasel, remarked to Bittick, Middleton's foreman,that it was "pretty slick the way they laid those three off . . justbecause of union activities"Bittick iephed, according to Middleton'suncontradicted and credible testimony that "there would be some morelaid off if they didn't change then minds and opinions on the outsideunion and about the inside union "Bittick's prophecy was not long in being fulfilledOn May 21 or22 Brock appealed at the officeUpon his arrival, according to Ja-cobs uneoitiacdicted testimony which we credit, as did the Trial Ex-aminer, Jacobs said, "I am glad to see you are back because we hada lot of trouble here," to which Brock 1 eplled . "Maybe you won't beso glad when you know w hat I am going to do " Later the same dayBlock` instructed Jacobs to issue lay-off notices' to Clark, Jones—Saundeis, and MiddletonAccording to Jacobs, the decision to in-clude Middleton among those to be laid off was niade following Bit-tick's report to Jacobs that while the Employee Committee was in ses-,ion on May 20, Middleton had endeavored to persuade a fellow em-ployee to join the Union and that they "would have to let [Middleton]go too "Lay-off notices signed by then 1 espective for emen were givento Clark, Jones, Saunders, and Middleton on May 24'13 Flliottwas also occasionally relet,ed to as SuperintendentAlthough both of his+nlcs seem to ha\e been sent-confeued, his use of them was ne%ei disputed by Brock andthev we,e generally accepted by Vie employees as descriptne of l+lhott's place in the planthietar(hy ' It is` cleat that although Elliott's titles were exagge,ated, and their basissomewhit unclear he did excielse super%ison authoutyI,14 Jacobs testified that she tped a supph of notices gieatei than ,mmed,atel3 needed,and kept them in reserve472814- 42-vol 42-30- 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn several occasions after the discharges of the employees abovenamed, Brock told Jacobs that he "would go to the penitentiary" be-foie he would take any of them backAs did the Trial Examiner,we credit this uncontradicted testimony by JacobsIn support of his contention that the dischaiges occurred becauseof a decline in business the respondent anti oduced evidence showingthat gross sales, of his companies declined from $232,424 09 in 1939 to$200,84140 in 1940 and to $179,856 38 in 1941 'hHe also anti oducedevidence showing that the number of employees had declined since1939 and remained stationary during 12 months following the dis-charges noted aboveHowever; the respondent's contentionbecomeswholly inci edible when viewed in the light of the uncontradicted tes-timony of Jacobs and other credible witnessesThe falling off of thei espondent's business and the necessity of laying off a number of em-ployees was not discussed at the Employees Committee meeting onMay 20, when the discharges were decided upon, or at any other timeJacobs' telephone call to Brock, and Brock's telegram in reply, takenin conjunction with Elliott's request that the respondent's attorneysupply a reason for the discharges, as hell as the statements made byBittick and Brock relating to the discharges, demonstrate beyond pos-sibility of doubt that the asserted necessity for reduction of personnelbecause of a business decline is a pure afterthought wholly unrelatedto the factsEven assuming, however, that a decline in business warranted orrequired a reduction in personnel, the respondent adduced no evidenceto explain why it selected these, particular employees to be laid of16Each of the peisons discharged was active in the Union, and no otheremployees were laid off or discharged at this timeSome testimony was adduced at the healing from several non-supervisoiy employees to the effect that some of the employees namediiThe compilation of gross sales shows that each month of 1940 shows a small decreasefrom the corresponding month of the previous yearInMay 1940,the month in whichthe discharges,in question occurred, the gross sales were $16,601 75 as against gross-ale, of $18,432 38 for M iy 1939, a loss of $1,830 6 lThe sales in May 1940, whencontrasted with the sales during April 1940,however, show a decline of only $174 73 InJuly 1940,the respondent'smonthly gross sales increased,and reached a high pointfor the SearinAugust,when then amounted to $20,835 26Tlietiremained at a leielaboN a $19,000 00 per month until November,when they again declined16The employment history of the discharged employees is as follows Oscar Calhooniias employed from 1933toMay 20, 1940Atthe time of his discharge on the latterdate he was employed in the lens departmentTheodore Lashley was first employed inDecember1934At the time of his dischargeon May 20,1940, lie was working in thesurface departmentWilmer Joneswas employed from 1934 to May 24, 1940,when hewas dischargedAt thetime of his discharge lie was employed in the surface depart-mentRex Saunders was last employed in November 1939 At the time of his dischargeon May 24, 1940,-he was employed-in the lens departmentEdward Clark was employedfrom August 1937 to May 24, 1940,the date of'his dischargeAt this time he wasemployed in the lens departmentClaienceMiddleton was last employed from August1937 to May 24, 1940, when he was dischargedOn this latter date he was employed inthe stockroomNovasel,the other ictiie union member discharged, is not named in thecomplaint JD BROCK467in the complaint solicited membership in the Union during workinghoursThe record does not reveal that the respondent had in forceany rule prohibiting such activities, or that any of the employees inquestion were admonished not to discuss unions dui ing woi king hoursMoreover there was no, testimony by supervisory employees that thisdiscussion interfered -with the work of these employees, and the re-spondent has not contended that any such activity constituted a factorin the dischargesIndeed, as we have found above, S 0 E U or-ganizerswere permitted complete freedom in their union activity oncompany time and propertyWe find, as did the Trial Examiner,that this evidence is wholly unrelated to the discharge of Calhoon,Lashley, Jones,-ISaunders, Clark, and MiddletonWe find, as did the Trial Examiner, that the i espondent on May 20,1940, discharged Oscar Calhoon and Theodore Lashley, and on May 24discharged Wylmer Jones, Rex Saunders, Edward Clark, and ClarenceMiddleton, because of their union membership and activity therebydiscouragingmembership in the Union, and that the respondentthereby interfered with, restrained, and coerced his employees in theexercise of the rights guaranteed in Section 7 of the Act`'TVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set foith in Section III above.occurring in connection with the operations of the respondent de-scribed in Section I above, have a close,, mtmrate, and substantial re-lation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and thefree flow of commerceV THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order that he cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the ActWe,have found that the respondent formed, dominated, and uiter-fered with the administration of the S 0 E 17 and contributed sup-port to itThe effects and consequences of the respondent's formation,domination of, interference with,, and support of the S 0 E U, aswell as the recognition of the S 0 E U as a bargaining representativefor his employees, have constituted and now constitute an obstacle tothe free exercise by his employees of their right to self-organizationand to bargain collectively through representatives of their own choos-'ing.Becauseof the respondent's illegal conduct in regard to theS 0 E U it is incapable of serving the respondent's employees as agenuine collecti\ e bargaining agencyMom eover , the continued recog- 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDnltion of the S O. E U as the representative of any of the respond-ent's employees would be obstructive of the freeexerciseby the em-ployees of the rights guaranteed them by the Act In order to effectu-ate the policies of the Act we shall order the respondent to withdrawall recognition from the S 0 E U as the representative of any ofhis employees for the purpose of dealing with him concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, and completely to disestablish theS.OEU-We have also found that the respondent discriminatedin regardto the hire and tenure of employment of Oscar Calhoon, TheodoreLashley, Wylmer Jones, Rex Saunders, and Clarence MiddletonWeshall accordingly order the respondent to offer these employees fulland immediate reinstatement to their former of substantially equiva-lent positions without prejudice to their seniority and other rightsand privileges.We shall further order that the respondent makewholeOscarCalhoon,TheodoreLashley,Wvlmei Jones, RexSaunders, and Clarence Middleton for any loss of pay they may havesuffered byreason ofthe respondent's discrimination against them, bypayment to Oscar Calhoon and Theodore Lashley of a sum of moneyequal to the amount each would normally have earned as wages dur-ing the period from May 20, 1940, the date of the discharge, to thedate of offer of reinstatement, less his net earnings 17 during saidperiod, and by payment to Wylmer Jones,Rex Saunders,and ClarenceMiddleton of a sum of money equal to the amount which each wouldnormally haveearned aswages during the period from May 24, 1940,the date of the discharge, to the date of offer of reinstatement,less his.net earnings during said period.We have also found that the respondent dlscliminated in regardto the hire and tenure of employment of Edward Clark by discharging.him on May 24, 1940On January 16, 1942, Clark was inducted intothe military service of the United States and is accordingly not avail-able for immediate reinstatementWe shall older the' respondent,upon application by Clark within forty (40) days after his dischargefrom the aimed forces of the United States, toofferhim reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegesWe shallfurther order the respondent to make Clark whole for any loss of17By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not haze been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-WorkersUnion, Local 2590, 8 NL R B 440 Monies receivedforwork performed upon Federal,State, county,municipal,or other work-relief projectsshall be considered as earningsSeeRepublic Steel Corporation v National Labor Rela-tions Board,311 U S 7 JD BROCK469earnings he may have suffered by reason of the respondent's discrimi-nation against him, by payment to him of a sum of money equal tothe amount he would normally have earned as wages during the periods(1) between the date of his discharge by the respondent, and the dateof his induction, January 16, 1942 and (2) between a date five (5)days after Clark's timely application for reinstatement, and the dateof offer of reinstatement by the respondent, less his net earnings 1,during those periods.Upon the basis of the foiegoing findings of fact and upon theentire record in the case, the Board makes the following.CONCLUSIONS OF LAW1.International JewelryWorkers, Local No 9, affiliated with theAmerican Federation of Labor, is a labor organization, within themeaning of Section 2 (5) of the Act2By dominating the formation of and interfering with and con-tributing support to Specialty Optical Employees Union, the respond-ent has engaged in and is engaging in ufair labor practices, withinthe meaning of Section 8 (2) of the Act.3By discriminating in regard to the hire and tenure of employ-ment of Oscar Calhoon, Theodore Lashley,Wylmer Jones, RexSaunders, Edward Claik, and Claience Middleton, thereby discourag-ing membership in International Jewelry Workers, Local No. 9, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act4By interfering with, restraining, and coercing his employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act5The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe ActORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, John David Brock, his agents, successors, and assigns, shall1Cease and desist from(a)Dominating or interfering with the administration of SpecialtyOptical Employees Union or with the formation or administrationof any other laboi organization of his employees and from contribut-'1 See footnote 17 470DECISIONSOF NATIONALLABOR RELATIONS BOARDing support to Specialty Optical Employees Union or to any otherlabor organization of his employees,-(b)Discouraging membership in International Jewelry Workers,Local No 9, affiliated-with the American Federation of Labor, or anyother labor organization of his employees -by<dischargi ng or refusingto reinstate any of his employees, or in any other manner discriminat-ing in regard to then hire or tenure of employment or any term orcondition of employment,(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activityfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act2 Take the following affirmative action which the Board finds willeffectuate the,pohcies of the Act.(a)Withdraw all recognition from Specialty Optical EmployeesUnion as the representative of any of his employees for the purposeof dealing with the respondent concerning grievances, labor disputes.iates of pay, wages, hours of employment, or other conditions ofemployment and completely disestablish Specialty Optical EmployeesUnion as such representative,(b)Offer to Oscar Calhoon, Theodore Lashley, Wylmer Jones,Rex Saunders, and Clarence Middleton immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges;(c)Make whole Oscar Calhoon and Theodore Lashley for any lossof pay they may have suffered by reason of their discharge by paymentto each of a sum of money-equal .46 the amount,each would normallyhave earned in wages from May 20, 1940, the date of the discriminatorydischarge, to the date of the respondent's offer of reinstatement, lesshis net earnings during said period, make whole Wylmer Jones, RexSaunders, and Clarence Middleton for any loss of pay they may havesuffered by reason of their discharge by payment to each of a sum ofmoney equal to the amount each would normally have earned as wagesfrom May 24,1940, the date of the discriminatory discharge, to the dateof the respondent's offer of reinstatement, less his net earnings duringsaid period;(d)Upon application by Edward Clark within forty (40) daysafter his discharge fi om the armed forces of the United States, offerhim immediate and full reinstatement to his former or a substantiallyequivalent position, without prejudice to his seniority or other rightsand privileges; JD BROCK471(e)Make whole Edwaid Clark for any loss of earnings suffered byreason of the respondent's discrimination against him, by payment tohim of a sum of money equal to the amount he would normally haveearned as wages during the periods (1) between the date of his dis-charge-by gthe,respondents and the, date of- his induction, January 16,1942, and (2) between a date five (5) days after Claik's timely 19application foi reinstatement and the date of the offer of reinstatementby the respondent, less his net earnings 20 during those periods;(f) Post immediately in conspicuous places throughout his plant inKansas City, Missouii, and maintain foi a peiiod of at least sixty (60)consecutive days from the date of posting, notices to his employeesstating (1) that the i espondent will not engage in the conduct fromwhich he is ordered to cease and desist in paragraphs 1 (a), (b), and-(c) of this Order; (2) that the respondent will take the affirmative ac-tion set forth in paragraphs 2 (a), (b), (c) (d), and (e) of this Order;and (3) that the,respondent's`employees are free to become or remainmembers of, Inteinational JewelryWoikeis, Local No -9, affiliatedwith the American Fedeiation of Labor, and that the respondent willnot disciimmate against any employee because of membership in oractivity on behalf of that organization;(g)Notify the Regional Directoi foi the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewithMR GERARD D REILLY took no part in the consideration of theabove Decision and Order19As provided in paragraph 2 (d) of this Order20 See footnote 17